Citation Nr: 0507624	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a left knee 
disorder as secondary to the left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from January 1971 
to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision, which, in 
pertinent part, denied the above claims for service 
connection.  In July 2004, a hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The claims must be remanded to ensure full and complete 
compliance with the duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

First, it is clear that relevant evidence remains 
outstanding.  In his August 2001 claim, the appellant 
indicated he was receiving treatment at the VA facility in 
Orlando.  He further testified that he has also been seen at 
the VA facility in Tampa.  No VA records are currently in the 
file.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for VA 
medical records must be made since the evidence is not 
currently complete.  

Second, it is clear from the file that the appellant has been 
receiving disability benefits from the Social Security 
Administration (SSA) since the early 1990s.  A 1999 
hospitalization record indicates such benefits were awarded, 
in part, due to cirrhosis of the liver.  VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by an administrative law judge, and 
give the evidence appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Third, the Board concludes VA has a further duty to assist 
the appellant by providing a VA examination with a medical 
opinion as to the etiology of his cirrhosis of the liver.  
The service medical records do not note treatment for liver 
disease; however, he was treated for infectious mononucleosis 
in August 1971.  His private physician states this 
"infectious disease" possibly caused cirrhosis of the 
liver.  The physician's statement alone is not sufficient to 
currently grant the claim because the physician does not 
discuss the contrary medical conclusions that the appellant's 
cirrhosis of the liver is due to excessive alcohol use 
(including that physician's own conclusion in 1992 as shown 
on hospitalization records).  However, in light of the 
evidence, it is reasonable to afford the appellant a VA 
examination to see if he does, in fact, have any current 
disorder that is related to his military service.

The appellant testified that he has received extensive 
private treatment for the claimed conditions, including 
treatment while living in Spain until the early 1980s.  He 
did not provide any specific information.  If, during the 
course of this remand, he recalls sufficient information to 
complete a release form (i.e., name of doctor, address, date 
of treatment, etc.), he should provide such information and 
release form(s) to the RO.


Accordingly, the appeal is REMANDED for the following:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to these claims that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the appellant's complete 
medical records from the VA Medical 
Center in Tampa and the Outpatient Clinic 
in Orlando for all treatment from 1975 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  After obtaining the above-referenced 
VA and Social Security records, to the 
extent available, schedule the appellant 
for an appropriate VA examination.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
appellant's current cirrhosis of the 
liver is related to disease or injury 
incurred during his service, to include 
diagnosis of and treatment for infectious 
mononucleosis in August 1971.  Please see 
service medical records and July 2001 
letter from Sidney Lauteria, M.D.  In 
rendering this opinion, please discuss 
the medical opinions of record that the 
appellant's cirrhosis of the liver is 
related to alcohol consumption and 
dependence.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims.  If such 
action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




